Citation Nr: 1636754	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left leg disability, claimed as muscle atrophy.

2.  Entitlement to service connection for a low back disability, claimed as a protruded lumbar disc.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Veteran was afforded a personal hearing before the undersigned.

In January 2015, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2015 remand, the Board requested all records from the Social Security Administration (SSA) pertaining to the Veteran's claims for disability benefits.  In June 2015, the SSA responded, stating that "[t]he medical information is disclosed" pursuant to Social Security regulations.  The enclosed documentation however, consists solely of an application (apparently from 2006) and correspondence from SSA.  It is unclear whether this represents all of the documentation kept by SSA.  Interestingly, there is no SSA decision on the Veteran's claim enclosed.  If this information consists of all SSA documentation, this should be clearly noted, as one would expect medical evidence and a decision given the date of the application.  If not, further documentation, including medical evidence, must be provided.  

The Board also requested a VA examination in order to determine whether the Veteran's left leg and back disabilities are related to service.  Specifically, the examiner was asked to provide an opinion as to whether the left leg disability clearly and unmistakably preexisted service, and, if so, whether it clearly and unmistakably did not increase in severity in service.  In May 2015, the Veteran was afforded a VA examination.  The Board finds that the examiner's opinion, although lengthy, does not meaningfully address the "clear and unmistakable evidence" standard articulated in the remand.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA complete copies of the determination on the Veteran's claim for disability benefits, together with the medical records that served as the basis for such determination.  The SSA must state whether the records produced are a complete copy of all the records in their possession.  If there at one time existed medical records that are no longer available, this must be specified.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted, and the Veteran must be informed in writing.

2.  After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA orthopedic examination.  The entire claims file, including a copy of this remand, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.  

As to the left leg, the examiner should first provide an opinion as to whether the disability clearly and unmistakably preexisted service, and, if so, whether it clearly and unmistakably did not increase in severity in service.  If the examiner is unable to find that the disability did not clearly and unmistakably preexist service, the examiner is then requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is otherwise etiologically related to service.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  A complete rationale should be provided for any opinion expressed.  

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




